DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the CMYW toner printer, cartridges, empty slot must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4, 7 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamamoto US 2013/0108345 A1 (Yamamoto).
Regarding claim 1, Yamamoto teaches a method of converting a CMYW toner printer to print with one or more non-standard toners, comprising the steps: 
providing a CMYW toner printer (1); 
wherein said CMYW toner printer has four starting toner printing cartridges (4Y, 4M, 4C, 4W); 

removing at least one of said four starting toner printing cartridges from said CMYW toner printer, such that there is at least one empty toner cartridge slot (i.e., 5 selected consumable housing unit, ¶0026); 
providing a black toner printing cartridge (4K) that is filled with black toner; and 
installing said black toner printing cartridge into said at least one empty toner cartridge slot (FIG. 1).  
Regarding claim 4, Yamamoto teaches the method of claim 1, wherein said black toner printing cartridge has an appropriate chip (41/42), such that when said black toner printing cartridge is installed in said CMYW printer said 16appropriate chip is configured to allow said black toner printing cartridge to be recognized by said CMYW toner printer (¶0028).  
Regarding claim 7, Yamamoto teaches a method of converting a CMYW toner printer to print with black toner, comprising the steps: 
providing a CMYW toner printer (FIG. 1); 
wherein said CMYW toner printer has four starting printing cartridges (¶0025-¶0026); 
wherein said four starting printing cartridges comprise a white toner printing cartridge, a cyan toner printing cartridge, a magenta toner printing cartridge, and a yellow toner printing cartridge (4W, 4C, 4M, 4Y); 
removing said white toner printing cartridge from said CMYW toner printer, such that there is an empty toner cartridge slot (consumable housing unit 5); 

installing said black toner printing cartridge into said empty toner cartridge slot (FIG. 1).  
Regarding claim 11, Yamamoto teaches the method of claim 7, wherein said black toner printing cartridge has an appropriate chip (41/42), such that when said black toner printing cartridge is installed in said CMYW printer said appropriate chip is configured to allow said black toner printing cartridge to be recognized by said CMYW toner printer (¶0028).  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 2, 3, 5, 6, 9, 10 , 12-15, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto US 2013/0108345 A1 (Yamamoto) and Tandon et al. US 2003/0007154 A1 (Tandon).
Regarding claims 2, 3, 9, 10, 14 and 15 Yamamoto teaches the method of claims 1, 7 and 8. Yamamoto differs from the instant claimed invention by not explicitly disclosing: providing raster image processor (RIP) software, such that said CMYW toner printer is able to incorporate said black toner into one or more images printed by said CMYW toner printer and wherein said RIP software allows for remapping of said CMYW toner printer.  However this is a well-known element of image forming apparatuses. Tandon teaches providing raster image processor (RIP) software, such that said CMYW toner printer is able to incorporate said black toner into one or more images printed by said CMYW toner printer (¶0045) and wherein said RIP software allows for remapping of said CMYW toner printer (¶0117). It would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use the well-known color conversion techniques of raster image processing and remapping as taught by Tandon, with the device taught by Yamamoto, since Tandon teaches these are well-known techniques and commonly found in CMYK printers (Tandon, ¶0045).
Regarding claims 5, 6, 12, 13, 17 and 18, Yamamoto teaches the method of claim 1, 7 and 8. Yamamoto differs from the instant claimed invention by not explicitly disclosing the kind of exposure apparatus. Again Tandon makes it clear that laser scanners and LED bars are well-known exposure types for CMYK printers (¶0045).  It would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use the well-known exposure devices of a laser scanner or LED bar as taught by Tandon, with the device taught by .

Claims 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto US 2013/0108345 A1 (Yamamoto) and Nikodem US 2013/0343779 A1 (Nicodem).
Regarding claim 8, Yamamoto teaches the method of claim 7. Yamamoto differs from the instant claimed invention by not explicitly disclosing: emptying, cleaning and refilling the print cartridges. 
Nikodem teaches the steps: emptying and cleaning said disassembled and removed white printing cartridge (¶0052); 
reassembling said empty, cleaned, disassembled, and removed white printing cartridge, such that an empty printing cartridge is created (¶0061-¶0064); and 
17filling said empty printing cartridge with said black toner, such that said black toner printing cartridge that is filled with said black toner is created (¶0005).  Nikodem differs from the instant claimed invention by not explicitly disclosing: the cartridge be disassembled and reassembled. However this is step is obvious in cases where the cartridge requires disassembly to access the container for refilling. The method taught by Nikodem would then inherently required disassembly and assembly in order to fulfill the function of access the container, emptying the container, cleaning the container and refilling the container. It would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use the remanufacturing device taught by Nicodem to reuse the exchangeable cartridges taught by 
Regarding claim 16, Yamamoto and Nicodem teach the method of claim 8. Furthermore Yamamoto teaches, wherein said black toner printing cartridge has an appropriate chip, such that when said black toner printing cartridge is installed in said CMYW printer said 18appropriate chip is configured to allow said black toner printing cartridge to be recognized by said CMYW toner printer (¶0028-¶0031).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA L ELEY whose telephone number is (571)272-9793.  The examiner can normally be reached on Monday-Friday 8:30 AM - 5:00 PM CST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Jr. Lindsay can be reached on (571)272-1674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JESSICA L ELEY/
Examiner, Art Unit 2852